Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed artificial teeth set comprising mandibular coupled artificial teeth having an arch shape and maxillary coupled artificial teeth having an arch shape, wherein the mandibular coupled artificial teeth being arranged between a first curve as expressed by the specific quadratic function and a second curve as expressed by the specific equation being arranged within the XY plane of the coordinate system with the specific claimed values and ranges, wherein the total width in a mesiodistal direction form the artificial tooth for the mandibular second molar on the left side to the artificial tooth for the mandibular second molar on the right side is between 80.0 mm and 130.0 mm, wherein in the mandibular coupled artificial teeth, all the incisal edges and all the cusp apexes are arranged at the Z coordinate values between -10.0 mm and +5.00mm, wherein the maxillary coupled artificial teeth are arranged between a third curve expressed by a quadratic function as claimed and a fourth curve expressed by the claimed equation, the third curve and the fourth curve being arranged within the XY plane of the coordinate system with the claimed values for the respective equation and ranges, wherein a total width in a mesiodistal direction from the artificial tooth for the maxillary second molar on the left side to the artificial tooth for the maxillary second molar on the right side is between 90.0 mm and 14.0 mm, wherein in the maxillary coupled artificial teeth, all the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/29/2021